June 15, 2011 Sandra Hunter United States Securities and Exchange Commission Washington, D.C. 20549 RE: Puravita Corporation Amendment No.3 to Registration Statement on Form S-1 Filed June 3, 2011 File No. 333-172892 Dear Ms. Hunter: The followingis in response to your commenton amendment 3 submittedJune 3, 2011. General 1.Please file an updated auditor’s consent as required by Item 601 of Regulation S-K. Updated auditors consent attached. Very truly yours, /s/ Rory O’Dare Rory O’Dare, President Puravita Corporation
